Title: To George Washington from John C. Ogden, 7 February 1794
From: Ogden, John C.
To: Washington, George


          
            Sir
            Dartmouth College [Hanover, N.H.] Feby 7th 1794.
          
          The enclosed was sent to the press, in obedience to the wishes of many respectable
            characters, with an ardent hope, that it would expedite the
            attainment of justice, which the necessities of The Church and sufferings of her Clergy
              require.
          Determined to be absolved in the eyes of The Church and of Posterity, and to do what
            humanity to my brethren, and duty to my own family require I circulate it into the hands
            of my civil & ecclesiastical rulers.
          This measure perhaps will prevent the necessity of presenting the public with a full
            state of facts and the mens names, who have designedly and artfully taken the advantage
            of war to enrich themselves, and indulge party spleen, by spoiling the Church. That
            every felicity may be your portion, is Sir, the ardent prayer of Your devoted
            servant
          
            John C. Ogden
          
        